
	
		II
		Calendar No. 144
		112th CONGRESS
		1st Session
		S. 916
		[Report No. 112–64]
		IN THE SENATE OF THE UNITED STATES
		
			May 9, 2011
			Mr. Bingaman introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			August 30 (legislative day, August 2), 2011
			Reported under authority of the order of the Senate of
			 August 2, 2011, by Mr. Bingaman, with
			 amendments
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To facilitate appropriate oil and gas development on
		  Federal land and waters, to limit the dependence of the United States on
		  foreign sources of oil and gas, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Oil and Gas Facilitation Act of
			 2011.
			(b)Table of contentsThe table of contents of this Act is as
			 follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Definition of Secretary.
					TITLE I—Oil and gas leasing
					Sec. 101. Extension of Oil and Gas Permit Processing
				Improvement Fund.
					Sec. 102. Facilitation of coproduction of geothermal energy on
				oil and gas leases.
					TITLE II—Outer Continental Shelf
					Sec. 201. Comprehensive inventory of outer Continental Shelf
				resources.
					Sec. 202. Alaska OCS permit processing coordination
				office.
					Sec. 203. Phase-out of mandatory Outer Continental Shelf deep
				water and deep gas royalty relief for future leases.
					TITLE III—Miscellaneous
					Sec. 301. Facilitation of Alaska natural
				gas pipeline.
					Sec.
				302.301.
				Exemption of trans-Alaska oil pipeline system from certain
				requirements.
					Sec.
				303.302.
				Permits for natural gas pipeline in Denali National Park and
				Preserve.
					Sec. 303. Energy
				information administration reporting on Iranian imports of refined petroleum
				products.
				
			2.Definition of
			 SecretaryIn this Act, the
			 term Secretary means the Secretary of the Interior.
		IOil
			 and gas leasing
			101.Extension of Oil and
			 Gas Permit Processing Improvement FundSection 35(c) of the Mineral Leasing Act (30
			 U.S.C. 191(c)) is amended by adding at the end the following:
				
					(4)Authorization
				of appropriationsThere is authorized to be appropriated from the
				Fund, or to the extent adequate funds in the Fund are not available from
				miscellaneous receipts of the Treasury, for the coordination and processing of
				oil and gas use authorizations and for oil and gas inspection and enforcement
				on onshore Federal land under the jurisdiction of the Pilot Project offices
				described in section 365(d) of the Energy Policy Act of 2005 (42 U.S.C.
				15924(d)) $20,000,000 for each of fiscal years 2016 through 2020, to remain
				available until
				expended.
					.
			102.Facilitation
			 of coproduction of geothermal energy on oil and gas leasesSection 4(b) of the Geothermal Steam Act of
			 1970 (30 U.S.C. 1003(b)) is amended by adding at the end the following:
				
					(4)Land subject to
				oil and gas leaseLand under an oil and gas lease issued pursuant
				to the Mineral Leasing Act (30 U.S.C. 181 et seq.) or the Mineral Leasing Act
				for Acquired Lands (30 U.S.C. 351 et seq.) that is subject to an approved
				application for permit to drill and from which oil and gas production is
				occurring may be available for leasing under subsection (c) by the holder of
				the oil and gas lease—
						(A)on a
				determination that—
							(i)geothermal energy
				will be produced from a well producing or capable of producing oil and gas;
				and
							(ii)the public
				interest will be served by the issuance of such a lease; and
							(B)in order to
				provide for the coproduction of geothermal energy with oil and
				gas.
						.
			IIOuter
			 Continental Shelf
			201.Comprehensive
			 inventory of outer Continental Shelf resources
				(a)In
			 generalSection 357 of the Energy Policy Act of 2005 (42 U.S.C.
			 15912) is amended—
					(1)in subsection
			 (a)—
						(A)by striking the
			 first sentence of the matter preceding paragraph (1) and inserting the
			 following: The Secretary shall conduct a comprehensive inventory of oil
			 and natural gas (including executing or otherwise facilitating seismic studies
			 of resources) and prepare a summary (the latter prepared with the assistance
			 of, and based on information provided by, the heads of appropriate Federal
			 agencies) of the information obtained under paragraph (3), for the waters of
			 the United States Outer Continental Shelf (referred to in this section as the
			 OCS) in the Atlantic Region, the Eastern Gulf of Mexico, and the
			 Alaska Region.;
						(B)in paragraph
			 (2)—
							(i)by
			 striking 3-D and inserting 2-D and 3-D;
			 and
							(ii)by
			 adding and at the end; and
							(C)by striking
			 paragraphs (3) through (5) and inserting in the following:
							
								(3)use existing
				inventories and mapping of marine resources undertaken by the National
				Oceanographic and Atmospheric Administration and with the assistance of and
				based on information provided by the Department of Defense and other Federal
				and State agencies possessing relevant data, and use any available data
				regarding alternative energy potential, navigation uses, fisheries, aquaculture
				uses, recreational uses, habitat, conservation, and military
				uses.
								;
				and
						(2)by striking
			 subsection (b) and inserting the following:
						
							(b)ImplementationThe
				Secretary shall carry out the inventory and analysis under subsection (a) in 3
				phases, with priority given to all or part of applicable planning areas of the
				outer Continental Shelf—
								(1)estimated to have
				the greatest potential for energy development in barrel of oil equivalent;
				and
								(2)outside of any
				leased area or area scheduled for leasing prior to calendar year 2011 under any
				outer Continental Shelf 5-year leasing program or amendment to the program
				under section 18 of the Outer Continental Shelf Lands Act (43 U.S.C.
				1344).
								(c)Plan
								(1)In
				generalNot later than 90 days after the date of enactment of
				this paragraph, the Secretary shall submit to the Committee on Energy and
				Natural Resources of the Senate and the Committee on Natural Resources of the
				House of Representatives a report that provides a plan for executing or
				otherwise facilitating the seismic studies required under this section,
				including an estimate of the costs to complete the seismic inventory by region
				and environmental and permitting activities to facilitate expeditious
				completion.
								(2)First
				phaseNot later than 2 years after the date of enactment of this
				paragraph, the Secretary shall submit to Congress a report describing the
				results of the first phase of the inventory and analysis under subsection
				(a).
								(3)Subsequent
				phasesNot later than 2 years after the date on which the report
				is submitted under paragraph (2) and 2 years thereafter, the Secretary shall
				submit to Congress a report describing the results of the second and third
				phases, respectively, of the inventory and analysis under subsection
				(a).
								(4)Public
				availabilityA report submitted under paragraph (2) or (3) shall
				be—
									(A)made publicly
				available; and
									(B)updated not less
				frequently than once every 5
				years.
									.
					(b)Relationship to
			 5-Year ProgramThe requirement that the Secretary carry out the
			 inventory required by the amendment made by subsection (a) shall not be
			 considered to require, authorize, or provide a basis or justification for delay
			 by the Secretary or any other agency of the issuance of any outer Continental
			 Shelf leasing program or amendment to the program under section 18 of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1344), or any lease sale pursuant to
			 that section.
				(c)PermitsNothing
			 in this section or an amendment made by this section—
					(1)precludes the
			 issuance by the Secretary of a permit to conduct geological and geophysical
			 exploration of the outer Continental Shelf in accordance with the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) and other applicable law;
			 or
					(2)otherwise alters
			 the requirements of applicable law with respect to the issuance of such a
			 permit or any other activities undertaken by the Secretary in connection with
			 the inventory.
					(d)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section, to be available until expended without fiscal year
			 limitation—
					(1)$100,000,000 for
			 each of fiscal years 2012 through 2017; and
					(2)$50,000,000 for
			 each of fiscal years 2018 through 2022.
					202.Alaska OCS
			 permit processing coordination office
				(a)EstablishmentThe
			 Secretary shall establish a regional joint outer Continental Shelf lease and
			 permit processing office for the Alaska outer Continental Shelf region.
				(b)Memorandum of
			 understanding
					(1)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the Secretary shall enter into a memorandum of understanding for the
			 purposes of carrying out this section with—
						(A)the Secretary of
			 Commerce;
						(B)the Chief of
			 Engineers;
						(C)the Administrator
			 of the Environmental Protection Agency; and
						(D)any other Federal
			 agency that may have a role in permitting activities.
						(2)State
			 participationThe Secretary shall request that the Governor of
			 Alaska be a signatory to the memorandum of understanding.
					(c)Designation of
			 qualified staff
					(1)In
			 generalNot later than 30 days after the date of the signing of
			 the memorandum of understanding under subsection (b), each Federal signatory
			 party shall, if appropriate, assign to the office described in subsection (a)
			 an employee who has expertise in the regulatory issues administered by the
			 office in which the employee is employed relating to leasing and the permitting
			 of oil and gas activities on the outer Continental Shelf.
					(2)DutiesAn
			 employee assigned under paragraph (1) shall—
						(A)not later than 90
			 days after the date of assignment, report to the office described in subsection
			 (a);
						(B)be responsible
			 for all issues relating to the jurisdiction of the home office or agency of the
			 employee; and
						(C)participate as
			 part of the applicable team of personnel working on proposed oil and gas
			 leasing and permitting, including planning and environmental analyses.
						(d)Transfer of
			 fundsFor the purposes of coordination and processing of oil and
			 gas use authorizations for the Alaska outer Continental Shelf region, the
			 Secretary may authorize the expenditure or transfer of such funds as are
			 necessary to—
					(1)the Secretary of
			 Commerce;
					(2)the Chief of
			 Engineers;
					(3)the Administrator
			 of the Environmental Protection Agency;
					(4)any other Federal
			 agency having a role in permitting activities; and
					(5)the State of
			 Alaska.
					(e)Savings
			 provisionNothing in this section affects—
					(1)the operation of
			 any Federal or State law; or
					(2)any delegation of
			 authority made by the head of a Federal agency for employees that are assigned
			 to the coordination office.
					(f)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $2,000,000 for each of fiscal years 2012 through 2022, to
			 remain available until expended.
				203.Phase-out of
			 mandatory Outer Continental Shelf deep water and deep gas royalty relief for
			 future leases
				(a)In
			 generalSections 344 and 345 of the Energy Policy Act of 2005 (42
			 U.S.C. 15904, 15905) are repealed.
				(b)AdministrationThe
			 Secretary shall not be required to provide for royalty relief in the lease sale
			 terms beginning with the first lease sale held on or after the date of
			 enactment of this Act for which a final notice of sale has not been
			 published.
				IIIMiscellaneous
			301.Facilitation of
			 Alaska natural gas pipelineSection 116 of the Alaska Natural Gas
			 Pipeline Act (15 U.S.C. 720n) is amended—
				(1)in subsection
			 (a)(3)—
					(A)in the first
			 sentence, by inserting before the period at the end the following: “, except
			 that a holder of a certificate may request the Secretary to extend the period
			 to issue Federal guarantee instruments for not more than 180 days following the
			 date of resolution of any reopening, contest, or other proceeding relating to
			 the certificate”; and
					(B)in the second
			 sentence, by inserting before the period at the end the following: “, or
			 connecting to pipeline infrastructure capable of delivering commercially
			 economic quantities of natural gas to the continental United States”;
					(2)in subsection
			 (b)—
					(A)by striking
			 paragraph (2);
					(B)by redesignating
			 paragraphs (3) and (4) as paragraphs (2) and (3), respectively; and
					(C)in paragraph (2)
			 (as so redesignated), by striking and completion
			 guarantees;
					(3)in subsection
			 (c)(2), by striking $18,000,000,000 and inserting
			 $30,000,000,000;
				(4)in subsection
			 (d)—
					(A)in the first
			 sentence of paragraph (1), by inserting before the period at the end the
			 following: , except that an issued loan guarantee instrument shall apply
			 to not less than 80 percent of project costs unless by previous consent of the
			 borrower; and
					(B)in paragraph (2),
			 by striking An eligible and inserting A;
			 and
					(5)in subsection
			 (g)—
					(A)by striking
			 paragraph (2);
					(B)by redesignating
			 paragraphs (3) and (4) as paragraphs (2) and (3), respectively; and
					(C)in paragraph (2)
			 (as so redesignated), by inserting before the period at the end the following:
			 under subsection (a)(3), including direct lending from the Federal
			 Financing Bank of all or a part of the amount to the holder, in lieu of a
			 guarantee.
					302.301.Exemption of
			 trans-Alaska oil pipeline system from certain requirementsThe Trans-Alaska Pipeline Authorization Act
			 (43 U.S.C. 1651 et seq.) is amended by adding at the end the following:
				
					208.Exemption of
				trans-Alaska oil pipeline system from certain requirements
						(a)In
				generalExcept as provided in subsection (b), no part of the
				trans-Alaska oil pipeline system shall be considered to be a district, site,
				building, structure, or object for purposes of section 106 of the National
				Historic Preservation Act (16 U.S.C. 470f), regardless of whether all or part
				of the trans-Alaska oil pipeline system may otherwise be listed on, or eligible
				for listing on, the National Register of Historic Places.
						(b)Individual
				elements
							(1)In
				generalSubject to subsection (c), the Secretary of the Interior
				may identify up to 3 sections of the trans-Alaska oil pipeline system that
				possess national or exceptional historic significance, and that should remain
				after the pipeline is no longer used for the purpose of oil
				transportation.
							(2)Historic
				siteAny sections identified under paragraph (1) shall be
				considered to be a historic site.
							(3)ViewsIn
				making the identification under this subsection, the Secretary shall consider
				the views of—
								(A)the owners of the
				pipeline;
								(B)the State
				Historic Preservation Officer;
								(C)the Advisory
				Council on Historic Preservation; and
								(D)the Federal
				Coordinator for Alaska Natural Gas Transportation Projects.
								(c)Construction,
				maintenance, restoration, and rehabilitation
				activitiesSubsection (b) does not prohibit the owners of the
				trans-Alaska oil pipeline system from carrying out construction, maintenance,
				restoration, or rehabilitation activities on or for a section of the system
				described in subsection
				(b).
						.
			303.302.Permits for
			 natural gas pipeline in Denali National Park and Preserve
				(a)DefinitionsIn this section:
					(1)Appurtenance
						(A)In
			 generalThe term
			 appurtenance includes cathodic protection or test stations,
			 valves, signage, and buried communication and electric cables relating to the
			 operation of high-pressure natural gas transmission.
						(B)ExclusionsThe term appurtenance does not
			 include compressor stations.
						(2)ParkThe
			 term Park means the Denali National Park and Preserve in the
			 State of Alaska.
					(b)PermitThe Secretary may issue right-of-way
			 permits for—
					(1)a high-pressure
			 natural gas transmission pipeline (including appurtenances) in non-wilderness
			 areas within the boundary of Denali National Park within, along, or near the
			 approximately 7-mile segment of the George Parks Highway that runs through the
			 Park; and
					(2)any distribution
			 and transmission pipelines and appurtenances that the Secretary determines to
			 be necessary to provide natural gas supply to the Park.
					(c)Terms and
			 conditionsA permit authorized under subsection (b)—
					(1)may be issued
			 only—
						(A)if the permit is
			 consistent with the laws (including regulations) generally applicable to
			 utility rights-of-way within units of the National Park System;
						(B)in accordance
			 with section 1106(a) of the Alaska National Interest Lands Conservation Act (16
			 U.S.C. 3166(a)); and
						(C)if, following an
			 appropriate analysis prepared in compliance with the
			 National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.), the route of the right-of-way is the
			 route through the Park with the least adverse environmental effects for the
			 Park; and
						(2)shall be subject
			 to such terms and conditions as the Secretary determines to be
			 necessary.
					303.Energy
			 information administration reporting on Iranian imports of refined petroleum
			 products
				(a)In
			 generalThe Administrator of the Energy Information
			 Administration shall submit to Congress a report, which shall be updated
			 periodically, that, to the maximum extent practicable, describes—
					(1)the annual volume of
			 refined petroleum products imported to and exported from Iran;
					(2)the identity and national
			 origin of persons selling and transporting refined petroleum products to
			 Iran;
					(3)the sources of financing
			 for imports to Iran of refined petroleum products; and
					(4)the involvement of
			 foreign persons in efforts to assist Iran in—
						(A)importing advanced
			 technology to upgrade existing Iranian refineries;
						(B)converting existing
			 chemical plants to petroleum refineries; or
						(C)constructing new
			 refineries.
						(b)ApplicabilityThe
			 reporting requirements under subsection (a) shall remain in effect until the
			 date on which the President determines that all economic sanctions imposed by
			 the United States with respect to Iran have been lifted.
				
	
		August 30 (legislative day, August 2), 2011
		Reported with amendments
	
